Citation Nr: 0534690	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  96-26 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for light sensitive eyes.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel





INTRODUCTION

The veteran had active service from March 1986 to July 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

This case has previously come before the Board.  Most 
recently, the Board remanded the matter to the agency of 
original jurisdiction (AOJ) for additional development.  The 
case has been returned to the Board for further appellate 
review.  

The veteran was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in December 1998.  A 
transcript of the hearing has been associated with the claims 
folder.


FINDING OF FACT

Light sensitive eyes are not shown.  


CONCLUSION OF LAW

Light sensitive eyes were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the veteran in February 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The veteran was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  He was advised of 
how and where to send this evidence and how to ensure that it 
was associated with his claim.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the February 
2004 notice, the October 2004 supplemental statement of the 
case issued constituted subsequent process.  The veteran has 
not shown how any error was prejudicial.  Moreover, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes the veteran did not engage in 
combat with the enemy.  Thus, he is not entitled to 
application of the provisions of 38 U.S.C.A. § 1154(b) (West 
2002).

The Board finds that service connection is not warranted for 
light sensitive eyes.  Service medical records are negative 
for a chronic light sensitivity of the eyes.  The February 
1986 service entrance examination report shows the eyes were 
normal.  While an August 1988 treatment record notes the 
scleras appeared icteric, the assessment was hepatitis.  The 
pupils were noted to be equal, round, regular, and reactive 
to light.  A January 1990 examination report shows the eyes 
were normal.  While complaints of mild photophobia were noted 
in July 1993, such was associated with headaches.  The pupils 
were noted to be equal, round, regular, and reactive to 
light, extraocular muscles were intact, and the fundi was 
benign.  While a December 1993 record of treatment notes the 
fundi were hard to see (blurry), there was no reference to 
light sensitivity and the assessment was post-infectious 
encephalitis.  

The Board notes the veteran's complaints of problems with 
reading, to include in October 1993.  In March 1994, however, 
slower reading was noted to be status post 
meningoencephalitis.  In another March notation, there was a 
report of blurring and photophobia of 8 months duration.  
Regardless, difficulty reading was noted to have resolved in 
July 1994 and there was no reference to light sensitivity.   
Rather, the records shows the pupils were equal, round, 
regular, and reacted to light.  

The Board notes that left eye conjunctivitis noted during 
service in November 1991 was acute and resolved.  The eyes 
were noted to be normal in August 1993 and there was no 
reference to conjunctivis in the December 1994 Medical Board 
report.

The Board notes a March 1994 treatment record note to rule 
out superior temporal quadrantanopia, a provisional diagnosis 
of temporal arachnoid cyst, with an impression on evaluation 
of pseudopapilledema.  Regardless, no chronic sensitivity to 
light is shown.  The December 1994 Medical Board report noted 
that his cranial nerves were intact with normal visual fields 
and fundi.  There is no reference to light sensitive eyes.  

The Board notes the veteran is competent to report his 
symptoms; however, he is not a medical professional and his 
statements do not constitute competent medical evidence in 
regard to etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  The Board notes 
that an August 1995 VA treatment record notes, 
"photophobia."  On VA examination in February 2003, 
however, the examiner noted the veteran tolerated the very 
bright lights used in a normal fashion and specifically 
determined there was no photophobia.  The Board finds the 
February 2003 VA examination to be more probative and 
consistent with the record.  That examiner reviewed the 
claims file, conducted a thorough examination, and provided a 
complete and well-reasoned opinion.  That examiner 
specifically noted that the veteran did not even complain of 
any light sensitivity.  The competent and probative medical 
evidence establishes that the veteran does not have light 
sensitive eyes.  Absent a current disability, service 
connection is not warranted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The Board notes that the examiner 
specifically considered different entities that could cause 
the veteran's "vague" eye strain and pressure, to include 
papulodema and glaucoma, and stated that no cause was shown.  

The Board notes that service medical records note hyperopia 
with astigmatism in April 1989, astigmatism in January 1990, 
and refractive error in September 1993.  Refractive error of 
the eye, are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c); see Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

Service connection for light sensitive eyes is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


